Third District Court of Appeal
                               State of Florida

                       Opinion filed February 24, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-2203
                       Lower Tribunal No. 14-12235
                          ________________


                          Amruta Nilay Shah,
                                  Appellant,

                                     vs.

                              Nilay R. Shah,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Victoria del
Pino, Judge.

     Amruta Nilay Shah, in proper person.

     Nilay R. Shah, in proper person.


Before EMAS, C.J., and SCALES and LOBREE, JJ.

     PER CURIAM.
      Affirmed. See Rose v. Rose, 883 So. 2d 348, 350 (Fla. 3d DCA 2004)

(noting the movant’s burden in presenting sufficient evidence to support a

motion for temporary attorney’s fees); Phillips v. Phillips, 264 So. 3d 1129,

1132 (Fla. 2d DCA 2019) (holding that to “enable the court to make the

required findings, the party requesting an award of temporary support and

attorney’s fees must present evidence of the financial resources of both

parties, the marital lifestyle, the need for temporary support, and the other

party’s ability to pay. . . . If the party seeking an award of temporary support

and attorney’s fees fails to present sufficient evidence to establish the

parties’ relative need and ability to pay, the trial court has no choice but to

deny the motion.”) See also Applegate v. Barnett Bank of Tallahassee, 377

So. 2d 1150, 1152 (Fla. 1979) (holding: “When there are issues of fact the

appellant necessarily asks the reviewing court to draw conclusions about the

evidence. Without a record of the trial proceedings, the appellate court can

not properly resolve the underlying factual issues so as to conclude that the

trial court's judgment is not supported by the evidence or by an alternative

theory. Without knowing the factual context, neither can an appellate court

reasonably conclude that the trial judge so misconceived the law as to

require reversal.”)




                                       2